Motion Granted, Appeal Reversed
and Remanded and Memorandum Opinion filed August 31, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00495-CV
____________
 
EMS GULF COAST L.L.C. N/K/A EMS USA, INC., Appellant
 
V.
 
CENTERPOINT ENERGY PIPELINE SERVICES, INC., AND 
MARK C. SCHROEDER, Appellees
 
 

On Appeal from the 270th District Court
Harris County, Texas
Trial Court Cause No. 2007-76069
 
 
 

M E M O R
A N D U M   O P I N I O N
This is an appeal from a
judgment signed March 3, 2010.
            On August 25, 2010, the parties filed a joint motion to remand
the cause to the trial court in accordance with a settlement agreement.  See
Tex. R. App. P. 42.1.  The
motion is granted.
            Accordingly, the judgment is reversed and the cause remanded
to the trial court.
 




                                                                                    PER
CURIAM
 
 
Panel consists of Justices
Seymore, Boyce, and Christopher.